ORDER

PER CURIAM.
On October 27, 1989, applicant was found guilty of the offense of capital murder. After the jury returned affirmative answers to the special issues submitted under Art. 37.071, V.A.C.C.P., punishment was assessed at death. This Court affirmed applicant’s conviction on direct appeal. Cruz v. State, No. 71,004 (Tex.Cr.App. delivered June 23, 1993).
On September 13,1995, this Court granted applicant’s request for a stay of his execution which had been scheduled to be carried out on September 15, 1995. Applicant sought the stay in order to afford this Court an opportunity to appoint counsel to file an initial application for writ of habeas corpus under the provisions of Art. 11.071, See. 2(d), V.A.C.C.P. Upon due consideration, we find no necessity for the appointment of counsel.
On December 16, 1994, applicant was appointed counsel by the trial court under the provisions of Art. 26.04, V.A.C.C.P. Such appointment took place following the denial of a petition for writ of certiorari. Counsel, Michael D. Bernard, was appointed to file a post conviction application for writ of habeas corpus on behalf of applicant. The appointment remains in effect and clearly encompasses the filing of a initial application for writ of habeas corpus. In view of applicant’s current representation by counsel, no appointment by this Court is necessary.
The stay of execution granted by this Court on September 13, 1995, is vacated.